                                                                                                                                                                                                      Page:       1

                                                                                          FORM 1
                                                                      INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                       ASSET CASES
Case No:              20-80737                          TRC           Judge:        Tom R. Cornish                              Trustee Name:                      Charles Greenough, Trustee
Case Name:            Charles Mark Williams                                                                                     Date Filed (f) or Converted (c):   07/30/2020 (f)
                                                                                                                                341(a) Meeting Date:               09/14/2020
For Period Ending:    12/31/2020                                                                                                Claims Bar Date:                   03/01/2021


                                   1                                               2                            3                            4                          5                             6

                         Asset Description                                       Petition/                Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                              Assets
                                                                                                         and Other Costs)

  1. 1308 E. Lawrence St                                                                       0.00                 11,000.00                                                       0.00                  11,000.00
     Wynnewood Ok 73098-0000 Garvin

     In schedules debtor says he claims no beneficial interest and
     that his father resides in property and makes payments,
     however title is in name of debtor and it appears he is
     obligated on mortgage on property. Trustee value is net
     equity.
  2. 2019 Gmc Sierra Mileage: 43,400 Vin# 1Gtu9bed0kz382446                            28,912.00                         0.00                                                       0.00                        FA
  3. 2 Bedroom Suites, Couch, Tables, Refrigerator, Washer,                             4,414.82                         0.00                                                       0.00                        FA
     Dryer - In Possession Of Debtor(S) 1/2 Interest With Spouse
  4. Tv - In Possession Of Debtor(S) 1/2 Interest With Spouse                                244.00                      0.00                                                       0.00                        FA
  5. Kayak - In Possession Of Debtor(S)                                                      249.99                      0.00                                                       0.00                        FA
  6. 9Mm Pistol - In Possession Of Debtor(S)                                                 500.00                      0.00                                                       0.00                        FA
  7. Colt Ar-15 - In Possession Of Debtor(S)                                            1,100.00                         0.00                                                       0.00                        FA
  8. 12 Gauge Shot Gun - In Possession Of Debtor(S)                                          900.00                      0.00                                                       0.00                        FA
  9. Clothing - Shirts, Shorts, Jeans - In Possession Of Debtor(S)                           200.00                      0.00                                                       0.00                        FA
 10. Men's Wedding Ring - In Possession Of Debtor(S)                                         250.00                      0.00                                                       0.00                        FA
 11. 2 Chihuahua/Mix Dogs 1/2 Interest With Spouse                                            75.00                      0.00                                                       0.00                        FA
 12. Cash On Hand                                                                            180.00                      0.00                                                       0.00                        FA
 13. Chase Bank - 2309                                                                  1,656.90                         0.00                                                       0.00                        FA
 14. Wells Fargo -                                                                      1,482.16                         0.00                                                       0.00                        FA
 15. First National Bank & Trust -4138                                                       168.43                      0.00                                                       0.00                        FA
 16. First National Bank - 7324 Marietta Capital, Llc                                        330.70                      0.00                                                       0.00                        FA
 17. Chase Bank - 0991 Copano Partners, Llc                                                   22.01                      0.00                                                       0.00                        FA
 18. Chase Bank - 7142 Barrett Energy Consultants, Llc                                         4.60                      0.00                                                       0.00                        FA
 19. Chase Bank - 9291 Barrett Energy Consultants, Llc                                         1.88                      0.00                                                       0.00                        FA



                                         Case 20-80737               Doc 73        Filed 01/28/21 Entered 01/28/21 12:11:39                                Desc Main
                                                                                     Document Page 1 of 5
                                                                                                                                                                                                       Page:       2

                                                                                            FORM 1
                                                                        INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                         ASSET CASES
Case No:              20-80737                            TRC           Judge:        Tom R. Cornish                             Trustee Name:                      Charles Greenough, Trustee
Case Name:            Charles Mark Williams                                                                                      Date Filed (f) or Converted (c):   07/30/2020 (f)
                                                                                                                                 341(a) Meeting Date:               09/14/2020
For Period Ending:    12/31/2020                                                                                                 Claims Bar Date:                   03/01/2021


                                   1                                                 2                           3                            4                          5                             6

                         Asset Description                                         Petition/               Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                            Unscheduled           (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                                   Values               Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                              Assets
                                                                                                          and Other Costs)

 20. E*Trade - 6887                                                                       1,210.41                    1,210.41                                                       0.00                   1,210.41
 21. Stock: Cot Oilfield Services 7%                                                     10,000.00                   10,000.00                                                       0.00                  10,000.00
 22. Silver Line Logistics                                                                     0.00                       0.00                                                       0.00                       0.00
 23. Barrett Energy Consultants Llc - Inactive                                                 0.00                       0.00                                                       0.00                       0.00
 24. Marietta Capital, Llc - Closed                                                            0.00                       0.00                                                       0.00                       0.00
 25. Silver Creek Services, Inc                                                                0.00                       0.00                                                       0.00                       0.00
 26. REntal Deposit Don Goodwin                                                           2,450.00                        0.00                                                       0.00                        FA
 27. Patent 10,082,015 - No Value As The Proof Of Concept Was                                  0.00                       0.00                                                       0.00                       0.00
     Never Completed.
 28. Farmers New World Life Insurance Company - 5372 Term                                      0.00                       0.00                                                       0.00                        FA
     Life Policy
 29. Counter Claim Of Fraud Against Ashely & Babatunde Ajayi                              Unknown                         0.00                                                       0.00                       0.00
     Ashley Ajayi And Babatunde Ajayi Vs Charles Williams, Silver
     Creek Services, Inc, Silver Line Logistics, Inc., And Silver
     Creek Tools, Inc.
 30. 27738 N. County Road 3210, Wynnewood, OK                                            40,000.00                   32,000.00                                                       0.00                  32,000.00

     Northeast Quarter (NE/4) of the Southeast Quarter (SE/4) of
     the Southeast Quarter (SE/4) of Section Thirty-four (34),
     Township Two (2) North, Range One (1) West of the Indian
     Base and Meridian, Garvin County,
     State of Oklahoma.

     Not Scheduled.

     Subject to tax liens, but believe still worth selling.

     Debtor amended schedules to list, stated not initially disclosed
     because debtor only has equitable interest.




                                           Case 20-80737            Doc 73           Filed 01/28/21 Entered 01/28/21 12:11:39                               Desc Main
                                                                                       Document Page 2 of 5
                                                                                                                                                                                             Page:        3


                                                                                                                                                                           Gross Value of Remaining Assets
TOTALS (Excluding Unknown Values)                                                    $94,352.90                  $54,210.41                                                $0.00                $54,210.41
                                                                                                                                                                          (Total Dollar Amount in Column 6)


Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

Investigating possible assets, including value of debtor's interest in COT Operating Company, possible tax refund claims based on operating loss carry forward/carry back from
2018, and other companies in which debtor owns interest.

- Charles Greenough 11/24/2020

2004 exam done on 12/10/20.

- Charles Greenough 12/17/2020

Sent offer to Crystal Cain and Mike Didier, propose to sell equipment in Marietta at auction with proceeds to be split 1/3 each after cost/auctioneer's fee.

- Charles Greenough 12/28/2020

Made demand on Amador through his counsel Bill Hommel, for $98,000 based on alleged transfers relating to COT.

- Charles Greenough 12/28/2020

Discovered additional tract of RE in Wynnewood which was not scheduled.

Getting title report to see if marketable.

Filed 727 based on failure to list that RE.

Have agreement with Crystal Cain to vote Barrett LLC interests to authorize sale, will notice meeting and file motion to approve sale.

- Charles Greenough 1/6/2021

Title report on undisclosed RE in Wynnewood received, indicates good title, no mortgage, @ 6,500 in tax liens (plus accruing interest). Will auction through Dakil.

 - Charles Greenough 1/8/2021




Initial Projected Date of Final Report (TFR): 12/30/2022             Current Projected Date of Final Report (TFR): 12/30/2022

Trustee Signature:        /s/ Charles Greenough, Trustee        Date: 01/28/2021
                          Charles Greenough, Trustee
                          2 W. 2nd St.
                          Suite 1100
                          Tulsa, OK 74103
                          (918)587-0000
                          charles.greenough@mcafeetaft.com




                                         Case 20-80737             Doc 73         Filed 01/28/21 Entered 01/28/21 12:11:39                               Desc Main
                                                                                    Document Page 3 of 5
                                                                                                                                                                                       Page:           1

                                                                                       FORM 2
                                                                   ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 20-80737                                                                                      Trustee Name: Charles Greenough, Trustee
      Case Name: Charles Mark Williams                                                                              Bank Name:
                                                                                                           Account Number/CD#:


  Taxpayer ID No:                                                                                 Blanket Bond (per case limit): $3,500,000.00
For Period Ending: 12/31/2020                                                                     Separate Bond (if applicable):


       1                2                          3                                         4                                                   5                  6                     7

Transaction Date    Check or             Paid To / Received From                 Description of Transaction              Uniform Tran.     Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                Code                                                         ($)
                                No Bank Accounts



                                                                                                     COLUMN TOTALS                                   $0.00                $0.00
                                                                                                           Less: Bank Transfers/CD's                 $0.00                $0.00
                                                                                                     Subtotal                                        $0.00                $0.00
                                                                                                           Less: Payments to Debtors                 $0.00                $0.00
                                                                                                     Net                                             $0.00                $0.00




                                     Case 20-80737                 Doc 73   Filed
                                                                               Page01/28/21
                                                                                   Subtotals: Entered 01/28/21 12:11:39                      Desc$0.00
                                                                                                                                                  Main                    $0.00
                                                                              Document Page 4 of 5
                                                                                                                                                                       Page:     2




                                                                                                   TOTAL OF ALL ACCOUNTS
                                                                                                                                                   NET             ACCOUNT
                                                                                                                 NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                                      -                                                                    $0.00                  $0.00                 $0.00
                                                                                                                           $0.00                  $0.00                 $0.00

                                                                                                               (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                                       transfers)            to debtors)
                                                  Total Allocation Receipts:                           $0.00
                                                  Total Net Deposits:                                  $0.00
                                                  Total Gross Receipts:                                $0.00



Trustee Signature:   /s/ Charles Greenough, Trustee       Date: 01/28/2021

                     Charles Greenough, Trustee
                     2 W. 2nd St.
                     Suite 1100
                     Tulsa, OK 74103
                     (918)587-0000
                     charles.greenough@mcafeetaft.com




                               Case 20-80737                Doc 73           Filed
                                                                                Page01/28/21
                                                                                    Subtotals: Entered 01/28/21 12:11:39       Desc$0.00
                                                                                                                                    Main                   $0.00
                                                                               Document Page 5 of 5
